Citation Nr: 1515290	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for residuals of a right rotator cuff tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System. 

The issue of entitlement to an increased rating for obstructive sleep apnea has been raised in a VA Form 21-526EZ, which was received in November 2014. However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


REMAND

By way of background, the Veteran initiated a claim for service connection for a right shoulder disability and tinnitus in March 2010.  A July 2010 rating decision awarded service connection for residuals of a right shoulder rotator cuff tear, but denied service connection for tinnitus.  The Veteran has indicated disagreement with the assigned disability evaluation for his right shoulder disability, as well as the RO's denial of his claim for service connection for tinnitus.  

Initially, the Board notes the July 2010 rating decision denied the Veteran's claim for tinnitus indicating he "failed to report for a scheduled exam or give good reason for missing it."  However, a review of the RO's examination request does not show the RO actually requested an examination for tinnitus.  In the July 2010 rating decision, the RO conceded exposure to acoustic trauma.  The Board also notes the Veteran's MOS carries a high probability for exposure to acoustic trauma according to the Department of the Air Force.  Moreover, during an August 2007 in-service examination, the Veteran expressly indicated he experienced "ringing of the ears." 

The Board notes that VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  Based on the foregoing, the Veteran must be afforded a VA examination to confirm a diagnosis of tinnitus and determine whether the disability is related to his in-service complaints of ringing of the ears. 

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his right shoulder disability in December 2012.  However, in his May 2013 VA Form 9, the Veteran asserted his condition is worse than was shown on his December 2012 VA examination.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected right shoulder disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.

The RO or the AMC must ensure that the examiner provides all information required for rating purposes.  

3.  The RO or the AMC also should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of his ringing of the ears.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

Following the examination of the Veteran and the review of the relevant records and lay statements, the examiner should confirm or rule out a diagnosis of tinnitus.  If the examiner determines that tinnitus has not been present during the period of the claim, the examiner should explain why the diagnosis is not warranted.  If the examiner determines that tinnitus has been present for any portion of the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the tinnitus originated in service or is etiologically related to the Veteran's active service.  

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinion.  In addition, the examiner must include consideration of the Veteran's STRs, which note his complaints of ringing of the ears in August 2007. 

If the examiner is unable to provide the required opinion, he or she should explain why.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

